Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment and drawings filed on 12/18/2020 is/are acknowledged and entered.
By this Amendment, the Applicant amended claim 1 and canceled claims 2-3. Claims 1 and 4-11 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed on 12/18/2020 have been fully considered.

Drawing Objections
In light of the amended drawings, the drawing objections are withdrawn.
Claim Rejections
35 USC 112(a) 
In light of the new drawings, the rejection of claim 5 is withdrawn.

35 USC 102/103
In light of the amendment to claim 1, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1 and 4-11 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1, in claim 1 the prior art of record does not teach:
“an operation curve storage unit configured to store operation curves indicating a relationship between the inter-compressor pressure ratio and the operation efficiency of the engine system, 
wherein the control unit controls the exhaust gas flowrate adjustment unit such that the inter-compressor pressure ratio obtained when the operation efficiency of the engine system is highest among the operation curves becomes the predetermined pressure ratio, 
wherein the operation curve storage unit is connected to the engine and stores a plurality of operation curves corresponding to a temperature at a predetermined position on a supply line where the low-pressure compressor and the high-pressure compressor are provided, and 
wherein the control unit uses the operation curve corresponding to the temperature at the predetermined position among the plurality of operation curves.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746